 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 214 LB & B Associates, Inc. and International Association of Machinists and Aerospace Workers, District Lodge No. 190 of Northern California, Local Lodge No. 801, AFLŒCIO. Case 32ŒCAŒ19334 September 16, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS SCHAUMBER AND WALSH On November 13, 2002, Administrative Law Judge John J. McCarrick issued the attached decision.  The Respondent filed exceptions and a supporting brief, and the General Counsel and the Charging Party filed an-swering briefs. In addition, the Charging Party filed ex-ceptions and a supporting brief, and the Respondent filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions only to the extent consistent with this Decision, and to adopt the recommended Order as modified. The judge found that the Respondent discharged em-ployee Mark Becker in retaliation for filing a grievance, thus violating Section 8(a)(3) and (1). He ordered a make-whole remedy, including Becker™s reinstatement, for this unfair labor practice. We affirm the judge™s find-ing of unlawful discrimination and adopt his remedy. The judge also found that the Respondent refused to bargain over the decision to discharge Becker and its ef-fects, in violation of Section 8(a)(5) and (1). He recom-mended a broad order for this violation, i.e., that the Re-spondent bargain with the Union ﬁwith respect to wages, hours and other terms and conditions of employment.ﬂ We find it unnecessary to reach the merits of this 8(a)(5) allegation. The judge™s recommended Order is overbroad for the violation he found, i.e., a refusal to bargain over the discharge decision and its effects. A bargaining remedy tailored to his specific finding is un-necessary in light of the 8(a)(3) reinstatement and make-whole remedy we have adopted. In addition, considering the finding of unlawful discrimination, the Respondent™s decision to discharge Becker was itself unlawful. Ac-                                                           1 The Respondent has excepted to some of the judge™s credibility findings. The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. cordingly, in the circumstances of this case, the 8(a)(5) allegation is dismissed. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified and orders that the Respondent, LB & B Asso-ciates, Inc., Fallon, Nevada, its officers, agents, succes-sors, and assigns, shall take the action set forth in the Order as modified. 1. Delete paragraphs 1(b) and 2(a) and reletter the sub-sequent paragraphs accordingly. 2. Substitute the attached notice for that of the admin-istrative law judge. APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated Federal labor law and has ordered us to post and obey this notice.  FEDERAL LAW GIVES YOU THE RIGHT TO  Form, join, or assist any union Choose representatives to bargain with us on your behalf Act together with other employees for your bene-fit and protection Choose not to engage in any of these protected activities.  WE WILL NOT discharge or otherwise discriminate against any of you for engaging in protected activity within the meaning of Section 7 of the Act. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL, within 14 days from the date of the Board™s Order, offer Mark Becker full reinstatement to his former job or, if that job no longer exists, to a substantially equivalent position, without prejudice to his seniority or any other rights or privileges previously enjoyed. WE WILL make Mark Becker whole for any loss of earnings and other benefits resulting from his discharge, less any net interim earnings, plus interest. 340 NLRB No. 29  LB & B ASSOCIATES 215WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-
ful discharge of Mark Beck
er, and WE WILL, within 3 
days thereafter, notify him in
 writing that this has been 
done and that the discharge will not be used against him 

in any way. 
 LB & B ASSOCIATES, INC. 
 Jo Ellen Marcotte and Karen Reichmann, Esqs., for the General 
Counsel. Benjamin Thompson 
and Jennifer Miller, Esqs. (Wyrick Rob-
bins Yates & Ponton LLP), 
of Raleigh, North Carolina, on 
behalf of the Respondent. 
David Rosenfeld, Esq. (Van 
Bourg, Weinberg, Roger & 
Rosenfeld), 
of San Francisco, California, on behalf of the 
Charging Party. 
DECISION JOHN J. MCCARRICK, Administrative Law Judge. This 
case was tried in Reno, Nevada, on July 30, 2002,
1 upon the General Counsel™s amended consolidated complaint issued July 
19, which alleges that LB & B Associates, Inc. (Respondent) 
committed certain violations of Section 8(a)(1), (3), and (5) of 
the National Labor Relations Act 
(the Act).  Respondent timely 
denied any wrongdoing. After the hearing commenced, Re-
spondent and the Charging Party entered into a non-Board set-
tlement agreement that included 
terms and conditions of a col-
lective-bargaining agreement 
covering Respondent™s employ-
ees in the unit represented by the Charging Party as set forth in 
the amended consolidated complaint. The Charging Party rep-
resented on the record that it was satisfied with the terms of the 
settlement agreement and moved to withdraw charges and 
amended charges in Cases 32ŒCAŒ19346, 32ŒCAŒ19471, and 
32ŒCAŒ19638. These charges alleged various violations of 
Section 8(a)(1) and (5) of the Ac
t, including unilateral changes 
in work rules, unilateral changes in terms and conditions of 
employment, failing to
 provide the Union with requested in-
formation, and failure to meet 
with the Union to bargain over 

terms and conditions of employment. There was no opposition 
to the non-Board settlement agreement by counsel for the Gen-
eral Counsel. The remaining charge in Case 32ŒCAŒ19334 
involves the January 4 discharge of employee Mark Becker. 
Based upon the considerations the Board set out for approving 
non-Board settlements in Independent Stave Co.,
 287 NLRB 740, 743 (1987), I approved the non-Board settlement and the 
Charging Party™s withdrawal of the charges in Cases 32ŒCAŒ
19346, 32ŒCAŒ19471, and 32ŒCAŒ19638. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by counsel for the General Counsel and counsel for Respon-

dent, I make the following 
                                                          
                                                           
1 All dates are in 2002 unless otherwise stated. 
FINDINGS OF FACT 
I. JURISDICTION The Respondent, a North Carolina corporation, with an of-
fice and place of business in Fa
llon, Nevada, has been engaged 
in providing operational and maintenance services to the United 
States Navy at its Naval Air Station Fuel Farm located in 
Fallon, Nevada (facility). Duri
ng the past 12 months, Respon-
dent, in the course and conduct 
of its business operation at the 
facility, derived gross revenues in excess of $50,000 from the 
United States. Respondent admits and I find that it is an em-
ployer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act and that International Association 
of Machinists and Aerospace Wo
rkers, District Lodge No. 190 
of Northern California, Local Lodge No. 801, AFLŒCIO (the 

Union) is a labor organization within the meaning of Section 
2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES 
A. The Facts 
The Union has represented a unit
 of all full-time and regular 
part-time drivers, dispatchers, fuel distribution system mechan-
ics, and LOX farm employees em
ployed by Respondent and its 
predecessors at the facility 
since 1999. On about October 1, 
2001, Respondent took over the ope
ration of the facility pursu-
ant to an agreement with the United States Navy and hired a 
majority of its predecessor™s 
employees. Respondent™s project 
manager was William Jabines (Jabines). Respondent™s supervi-
sors, Stanley Citko (Citko) and David Baumbach (Baumbach) 
reported to Jabines. 
On October 12, 2001, the Union 
sent a letter to Respondent 
demanding that Respondent refr
ain from making changes in 
terms and conditions of employment without affording the 

Union an opportunity to engage 
in decision and effects bargain-ing.2  The letter stated in pertinent part that, ﬁ3) No employee 
should be warned, counseled, disc
iplined or terminated without 
bargaining.ﬂ
3Respondent hired Mark Becker (Becker), a dispatcher, on 
about October 1, 2001. Becker ha
d been employed by a series 
of Respondent™s predecessors si
nce about April 1993. On about 
December 26 and 27, 2001, Becker observed Baumbach logged 

in to a computer for the contracting officer representative. As a 
result of what he perceived to be a supervisor performing bar-
gaining unit work, Becker filed a grievance on December 27, 
2001, with Reggie Rutan, Union™
s shop steward. On January 3, 
the Union faxed a copy of the grievance to Respondent at about 
4:36 p.m.4  The handwriting below the dotted line on the griev-
ance was not present when the grievance was faxed to Respon-
dent. Union Business Representative Mark Martin (Martin) 
called Jabines on January 3 and di
scussed Becker™s grievance. 
Jabines said it wasn™t a good gr
ievance since it didn™t mention 
when it happened. Jabines then told Martin that Becker had put 
an improper time on his time card. Martin told Jabines if there 
was no merit to the grievance and to put his response on the 
 2 GC Exh. 6. 
3 Id. 
4 GC Exh. 27. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 216 grievance form and return it to him. There was no discussion 
during this conversation about term
inating Becker for falsifying 
time records. 
On Friday, December 28, 2001, 
Becker checked his schedule 
for the following week before taking a 4-day holiday. The 
schedule indicated Becker was 
to work on Wednesday, January 
2, from 7:30 a.m. to 3:30 p.m.  Because there had been frequent 
changes in his schedule, the morning of January 2, Becker 
checked at work and found his schedule had been changed to 6 

a.m. to 2 p.m. Becker rushed to work and arrived at 6:30 p.m. 
Becker worked until 2 p.m.  However, when Becker recorded 
his time worked for January 2 on the time record he put down 
that he worked from 
6 a.m. to 2 p.m. for a total of 8 hours. 
Respondent did not require its 
employees to punch in and out 
of work on a timeclock. Rather, employees signed in and out on 
a handwritten union employee time record (time record).
5  Each employee recorded his time in a
nd out and the total number of hours worked for each day.  Jabi
nes admitted he told employees 
he would meet with th
em at the end of the pay period to review 
their timesheets to insure they
 were accurate. It was Respon-
dent™s practice to have the empl
oyee and his supervisor review, 
certify and sign the time record at the end of the pay period. 
The certification at the bottom of the timesheet provides, ﬁI 
hereby certify that all informati
on contained on this record is 
accurate and correct. Furthermore, I understand that falsifica-

tion on this document is cause for immediate dismissal.ﬂ
6  Re-
spondent offered no other documentary evidence of Respon-
dent™s policies and procedures concerning discipline of em-
ployees who falsify time record
s. However, Jennifer Gross, 
Respondent™s human resources mana
ger said that in each case 
where Respondent™s employees ha
ve falsified a time record, they have been discharged. 
On January 3, when Becker arrived for work at about 7:15 
a.m. he was confronted by his supervisor, Baumbach.  Baum-
bach asked Becker, ﬁWhen did you get here yesterday?ﬂ Becker 
said that he had arrived at 6:
30 a.m.  Baumbach replied, ﬁWhy 
did you sign in at 6:00 a.m.?ﬂ 
At about 7:30 a.m. on Ja
nuary 3, Baumbach brought 
Becker™s January 2 time record that reflected Becker had 
worked from 6 a.m. to 2 p.m. to Jabines. In the morning on 
January 3, Jabines called Becker 
into his office. Jabines told 
Becker that he did not need to bring anybody with him; that it 
would be a friendly c
onversation and that, ﬁ[i]f you have bad 
air with Baumbach, take care of it. Go back to your office.ﬂ
7                                                            
                                                                                             
5 GC Exh. 29. 
6 R. Exh. 36. 
7 There was some confusion in Becker™s affidavit concerning the 
statement Jabines made during the 
morning meeting with Becker on 
January 3. In the affidavit, Becker 
averred that Jabines said that, ﬁrep-
rimands would be madeﬂ for his timesh
eet entry. It is clear from the 
entire context of the affidavit and B
ecker™s contemporaneous notes that 
Jabines told Becker, ﬁno reprimands would be madeﬂ and Becker™s 

failure to correct his affidavit was an omission.  Further, I credit the 
testimony of both Becker and Martin 
that Jabines told them that there 
would be no discipline of Becker fo
r the timesheet discrepancy. I find 
that Jabines testimony on direct ex
amination was often vague, lacked 
specificity and was given in res
ponse to leading questions. I do not 
credit his denials that he never di
scussed union representation with 
Later that day, Becker went to
 Baumbach™s office and apolo-
gized for not signing in properly. Baumbach said, ﬁYou lied to 
me.ﬂ Becker replied, ﬁIt will never happen again.ﬂ Baumbach 
said, ﬁIt better not.ﬂ At the end of his shift on January 3, 
Jabines called Becker into his office. Jabines was showing 
Becker™s grievance to Baumbach and said, ﬁWhat the hell is 
this fucking shit.ﬂ Jabines testified that he made the decision to 
fire Becker for falsifying the tim
e record on January 3, before 
he received Becker™s grievan
ce from the Union. However, he 
did not fire Becker until January 4. On January 4 at 10:30 a.m., 
Jabines approached Becker and 
said, ﬁCome with me.ﬂ Jabines 
took Becker™s time record and said, ﬁAs of this moment you are 

terminated.ﬂ Jabines told Becker he was terminated for falsify-
ing his time record. 
B. The Analysis 
The General Counsel contends 
that Respondent violated Sec-
tion 8(a)(1) and (3) of the Act by terminating Becker because 
he engaged in union or protected 
concerted activity in filing the 
December 27, 2001 grievance. The General Counsel also ar-
gues that in terminating Becker without notifying or affording 
the Union an opportunity to bargain over the decision and ef-
fects of the decision, Respondent
 violated Section 8(a)(1) and 
(5) of the Act. Respondent argues
 that it fired Becker because 
he falsified his time record and that it had no obligation to bar-
gain with the Union over its decision or the effects of its deci-
sion to fire Becker. 
The standard for proving that the discharge of an employee 
violates Section 8(a)(1) and (3) 
of the Act is well established. 
The burden is on the General Couns
el to establish the presence 
of union activity or protecte
d conduct, Respondent™s knowl-
edge of the union activity and a connection between the dis-
crimination and Respondent™s 
antiunion animus. Once the Gen-
eral Counsel has established a prima facie case, the burden 
shifts to Respondent to show it would have taken the action 
even in the absence of the discriminatee™s protected activity. 
Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st 
Cir. 1981), cert. denied 455 U.S. 989 (1982). 
Filing a grievance is protected concerted activity within the 
meaning of the Act. 
Prime Time Shuttle International, 314 
NLRB 838, 841 (1994). A grievance filed in good faith is pro-
tected conduct even when the em
ployee has no contractual right 
to file a grievance. 
Regency Electronics, Inc.,
 276 NLRB 4 fn. 
3 (1985). Becker™s grievance alleging Ba
umbach performed unit work was filed on behalf of himself and others and, thus, was pro-
tected conduct. Jabines was awar
e that Becker had filed the 

grievance and demonstrated his hostility toward Becker™s con-
duct when he showed Becker™s
 grievance to Baumbach and 
said, ﬁWhat the hell is this fucking shit.ﬂ Becker was fired the 

day after he filed the grievance.
 I find that the General Counsel 
has established the prima facie elements of a violation of Sec-

tion 8(a)(1) and (3) of the Act and the burden shifts to Respon-dent to show that it would have
 terminated Becker, even in the 
absence of his protected activity. 
 Becker on January 3 and that he did 
not tell Martin on January 3 that 
there would be no discipline of Becker. 
 LB & B ASSOCIATES 217Respondent contends that in 
terminating Becker, it was 
solely motivated by his falsification of his time records. Re-
spondent™s defense fails for two reasons. 
First, Respondent did not cons
ider Becker™s timesheet dis-
crepancy serious until it learned he had filed a grievance. There 
is no dispute that Becker recorded on his timesheet that he 
worked on January 2 from 6 a.m. to 2 p.m. when he actually 
worked from 6:30 a.m. to 2 p.m. Nor is there any dispute that 
when confronted with this disc
repancy by Baumbach the morn-
ing of January 3, Becker readily admitted to both Baumbach 

and Jabines he had made the e
rror. Initially 
Jabines was not concerned with the discrepancy in Becker™s timesheet. When 
Jabines met with Becker the morning of January 3 concerning 
the timesheet, he told Becker that their meeting would be a 
friendly one, that he did not ne
ed a union representative present 
and that, ﬁno reprimands would be made.ﬂ Jabines sent Becker 
back to work and told him to ﬁclear the bad airﬂ with Bumbach. 
Jabines failed to tell Becker th
at he was conducting an investi-gation that could result in disc
ipline. Although Jabines claims he decided to fire Becker before knowing about the grievance, 
during his conversation with Union Representative Martin the 
afternoon of January 3, after learning of Becker™s grievance, 
Jabines did not tell Martin he had already decided to fire 
Becker for falsifying his time record. Other than Jabines™ testi-
mony, no evidence was produced to support the contention that 
there was an ongoing investigation on January 3Œ4 into 
Becker™s timesheet entry. I find that no disciplinary action was 
considered or taken against Becker until Jabines learned Becker 
had filed a grievance late in the afternoon on January 3. 
Second, it was Respondent™s practice to allow employees to 
correct errors in their timesheet
s before they were certified and 
submitted for payment at the end of the pay period. Jabines 
admitted that he told employees they could review their time-
sheets with their supervisor and make corrections before the 
timesheets were submitted to the corporation for payment at the 
end of the pay period.
8 Given this policy, it is not surprising 
that Jabines did not consider disciplining Becker when he first 
learned of the timesheet discrepancy. 
I find that Respondent™s defens
e is pretextual and that 
Becker was fired because he filed the grievance on January 3. I 
find that Respondent violated Section 8(a)(1) and (3) of the Act 
in terminating Becker. 
The General Counsel argues further that Respondent violated 
Section 8(a)(1) and (5) of the Act by failing to bargain with the 
Union before it terminated Becker because the decision to ter-

minate Becker for falsifying timerecords was discretionary. 
Respondent contends it had no obligation to bargain with the 
Union regarding its decision to terminate Becker since the ter-
mination did not involve discre
tion and it did not constitute a 
change in Respondent™s policies 
or the terms and conditions of 
employment. 
                                                          
 8 GC Exh. 29 reflects that Becker was at the beginning of a pay pe-
riod when he recorded his times on January 2. Becker did not sign the 
certification at the bottom of the 
timesheet until January 4 when Re-
spondent was aware of the January 2 discrepancy. No evidence was 
adduced to explain why Jabines did not correct the hours worked on 
Becker™s timesheet. 
Respondent contends that two co
nditions must be met before 
it has an obligation to bargain with the Union over the decision 
and effects of its decision to terminate Becker. First the deci-
sion must involve employer discretion, 
Eugene Iovine, Inc.,
 328 NLRB 294 (1999), and second, the employer must have made a 
unilateral change in lawful term
s and conditions of employment 
when it employed discipline. 
Fresno Bee, 337 NLRB 1161 
(2002). As a successor employer, Respondent had the right to set ini-
tial terms and conditions of employment.  
NLRB v. Burns Secu-
rity Services,
 406 U.S. 272, 294 (1972). However, where the 
implementation of a term or condition is discretionary, an em-
ployer has an obligation to notify and bargain with the union in 

advance of implementing the decision. 
Washoe Medical Center,
 337 NLRB 202 (2001); 
Monterey Newspapers, 334 NLRB 
1019 (2001); Eugene Iovine, Inc.,
 supra. In Washoe Medical 
Center, supra, slip op. at 1, the Board cited 
Oneita Knitting 
Mills, 205 NLRB 500 (1973), and held: 
 In Oneita, the Board held that once employees choose 
to be represented by a union, their employer may not uni-

laterally discontinue
 a discretionary merit wage increase 
program. Further, the employer may not continue unilater-
ally to exercise its discre
tion in determining the amounts 
or timing of the merit increases. 
 Contrary to Respondent™s asserti
on in its brief, the Board has 
never established a two part test 
for determining if an employer 
has an obligation to bargain over the decision to implement 

discretionary employee discipline. The administrative law 
judge not the Board in 
Fresno Bee,
 at 1186Œ1187:  
 There is no evidence that Respondent did not apply its preex-

isting employment rules or disciplinary system in determining 
discipline herein.  Therefore, Respondent made no unilateral 
change in lawful terms or cond
itions of employment when it 
applied discipline. That is true even though the discipline may 
have been tightened. See 
Bath Iron Works Corp.,
 302 NLRB 
898, 901 (1991), where the Board cited with approval the 
finding of 
Trading Port,
 224 NLRB 980 (1976), that where 
the standards [of productivity/efficiency] and sanctions re-

mained the same, the related ﬁtightening of the application of 
existing disciplinary sanctions 
did not require bargaining with 
the union.ﬂ While Respondent has no obligation to notify, and 

bargain to impasse with the Union before imposing discipline, 
Respondent has an obligation to bargain with the Union, upon 
request, concerning the discharges, discipline, or reinstate-
ment of its employees. 
 The administrative law judge in 
Fresno Bee 
did not specifi-
cally find discretion was not a re
levant consideration in deter-
mining if an employer has an obligation to bargain over the 
decision to implement discipline.
 I find that the Board™s hold-
ings in Oneita and Washoe Medical Center,
 supra, are the con-
trolling law herein. 
In this case, the exercise of discretion was present in the de-
cision to terminate Becker. Initially, Jabines decided that no 
discipline was warranted in Becker™s case. Jabines told Becker 
to go back to work and there would be no reprimand. Jabines 
decided to terminate Becker only after learning Becker had 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 218 filed a grievance. Jabines™ deci
sion establishes that he had dis-
cretion in determining the degree of discipline for falsification 
of time records.  Further, desp
ite Jabines™ and Gross™ testi-
mony, it is apparent, that there was no mandatory rule for ter-
minating employees who put do
wn incorrect times on their 
timesheets. In view of Jabines™ practice of allowing employees 

to correct their timesheets at the end of the pay period before 
they were certified and submitted, it is likely that Becker™s 
action was not consider
ed falsification. 
Moreover, Jabines™ termination 
of Becker for allegedly falsi-
fying his timesheet constituted 
a unilateral change in Respon-
dent™s rules as initially im
plemented. Respondent, through 
Jabines, implemented the rule that employees could make 
changes to their timesheets before they were certified and sub-

mitted for payment. Respondent decided to terminate Becker 
without providing him an opportunity to correct the error he 
had made on his timesheet. 
Under Oneitta, Washoe Medical Center,
 and 
McClatchy, su-pra, I find Respondent failed to bargain with the Union over its 
decision and the effects of its decision to terminate Becker and 
violated Section 8(a)(1) and (5) of the Act. 
CONCLUSIONS OF LAW 
1. Respondent is an employer
 engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. Respondent has engaged in unfair labor practices within 
the meaning of Section 8(a)(1) and (3) of the Act by terminat-
ing Mark Becker for engaging in protected activities. 
4. Respondent has engaged in unfair labor practices within 
the meaning of Section 8(a)(1) and (5) of the Act by refusing to 
bargain with the Union over the decision and the effects of the 
decision to terminate Mark Becker. 
5. The unfair labor practices described above affect com-
merce within the meaning of Section 2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
The Respondent having discriminatorily discharged Mark 
Becker, it must offer him rein
statement and make him whole 
for any loss of earnings and other benefits, computed on a quar-
terly basis from date 
of discharge to date of proper offer of 
reinstatement, less any net interim earnings, as prescribed in 
F. W. Woolworth Co.,
 90 NLRB 289 (1950), plus interest as 
computed in 
New Horizons for the Retarded,
 283 NLRB 1173 
(1987). The Respondent, having refused to bargain in good faith 
with the Union over the decision and the effects of the decision 

to terminate Mark Becker must, upon request bargain in good 
faith with the Union over the decision and the effects of the 
decision to terminate Mark Becker. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
9ORDER The Respondent, LB&B Associates, Inc., Fallon, Nevada, its 
officers, agents, successors, and assigns, shall  
1. Cease and desist from  
(a) Discharging or otherwise 
discriminating against any em-
ployee for engaging in protected activities.  
(b) Refusing to bargain collectively with International Asso-
ciation of Machinists and Aero
space Workers, District Lodge 
No. 190 of Northern California, Local Lodge No. 801, AFLŒ
CIO, as the exclusive bargaining representative of the employ-
ees in the following appropriate unit:  
 All full-time and regular part-time drivers, dispatchers, fuel 
distribution system mechanics, fuel distribution system opera-
tors, mechanics, and LOX farm employees employed by Re-
spondent at the Naval Air Station 
Fuel Farm located at Fallon, 
Nevada; excluding office clerical employees, professional 
employees, guards and supervisors as defined in the Act.  
 (c) In any like or related mann
er, interfering with, restrain-
ing, or coercing employees in the exercise of their rights guar-

anteed them by Section 7 of the Act.  
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act.  
(a) On request, bargain in good faith with International As-
sociation of Machinists and Aerospace Workers, District Lodge 
No. 190 of Northern California, Local Lodge No. 801, AFLŒCIO, as the exclusive collective bargaining of its employees in 
the above described unit with resp
ect to wages, hours and other 
terms and condition of employment.  
(b) Within 14 days from the date of this Order, offer Mark 
Becker full reinstatement to his former job or, if that job no 
longer exists, to a substantiall
y equivalent position, without 
prejudice to his seniority or any other rights or privileges previ-
ously enjoyed.  
(c) Make Mark Becker whole for any loss of earnings and 
other benefits suffered as a resu
lt of the discrimination against 
him in the manner set forth in the remedy section of the deci-
sion.  (d) Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful discharge, and within 3 
days thereafter notify Mark Becker in writing that this has been 
done and that the discharge will not be used against him in any 
way.  
(e) Preserve and, within 14 days of a request or such addi-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, social security payment re-
cords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
                                                          
 9 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 LB & B ASSOCIATES 219in electronic form, necessary to
 analyze the amount of backpay 
due under the terms of this Order. 
(f) Within 14 days after service by
 the Region, post at its fa-
cility in Fallon, Nevada copies of the attached notice marked 
ﬁAppendix.ﬂ10  Copies of the notice, on forms provided by the 
Regional Director for Region 32, 
after being signed by the Re-

spondent™s authorized representative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 
consecutive days in conspicuous places including all places 
                                                          
 10 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 

mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since January 4, 2002.  
(g) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
  